Case 1:20-cr-00143-TSE Document 338 Filed 05/10/21 Page 1 of 6 PageID# 5892




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 UNITED STATES OF AMERICA,

                                Plaintiff,               Case No. 1:20-cr-00143
                                                         The Honorable Judge Ellis
        v.
                                                         Status Conference: May 21, 2021
 ZACKARY ELLIS SANDERS,                                  Trial: July 12, 2021

                                Defendant.


               DEFENDANT’S NOTICE OF OBJECTION TO
    RULING ON MOTION IN LIMINE TO EXCLUDE CHAT TRANSCRIPTS AND
         RELATED TESTIMONY FROM NON-TESTIFYING PERSONS

       Zackary Ellis Sanders, by and through counsel, respectfully submits this Notice of

Objection to the Court’s bench ruling on Mr. Sanders’s motion to exclude the chat transcripts

and related testimony from non-testifying persons (ECF No. 155).

       This is not an in-person production case. The government is claiming that the minors

listed in the indictment initiated contact with Mr. Sanders through online messaging applications,

that those minors recorded photos or videos of themselves when they were by themselves, and

that those minors then transmitted such photos or videos to Mr. Sanders via the Internet. The

FBI extracted chats of such conversations from the devices that it seized for the purposes of this

prosecution; the chats were not produced as business records from any company.

       The Federal Rules of Evidence and existing caselaw mandate that the government should

not be permitted to introduce any of the chats, or related testimony, unless an alleged participant

testifies at trial. Fed. R. Evid. 901(a) (“To satisfy the requirement of authenticating or

identifying an item of evidence, the proponent must produce evidence sufficient to support a
Case 1:20-cr-00143-TSE Document 338 Filed 05/10/21 Page 2 of 6 PageID# 5893




finding that the item is what the proponent claims it is.”). In this case, without testimony from a

chat participant, no other witness can properly authenticate the chat or establish its relevance to a

charged offense. United States v. Branch, 970 F.2d 1368, 1370 (4th Cir. 1992) (“Evidence

cannot have a tendency to make the existence of a disputed fact more or less likely if the

evidence is not that which its proponent claims.”); see also Spiker v. Clarke, No. 7:15CV00379,

2016 WL 3189296, at *5 (W.D. Va. June 7, 2016) (admitting online chat between detective and

defendant where detective testified at trial about his participation in the chat, identified his and

the defendant’s screenname, testified about the agreement to meet the defendant at a pre-

arranged location, and testified how he apprehended the defendant at the pre-arranged location

after recognizing the car the defendant described and a photo of himself and he had sent to the

detective), attached as Ex. 1.

       Such testimony would include whether the minor at issue participated in a specific chat

(on a specific date); whether the minor sent or received a particular message that was extracted

from a seized device; whether the substance of that message was the same as what the minor sent

or received; that a specific username or phone number belonged to a specific minor; that no one

else had access to the minor’s account, and that no one else had access to the devices on which

the accounts were used. Given that the government’s witness list consists only of eleven law

enforcement agents and alleged minor victims 1 and 5, Gov’t Witness List (ECF No. 205), there

are at least four chats for which no witness will be able to testify on the basis of personal

knowledge to establish the authenticity or relevance of the chats.

       These chats are not self-authenticating because Fed. R. Evid. 902(14) requires that any

data be “authenticated by a process of digital certification, as shown by a certification of a

qualified person, which complies with the certification and notice requirements of Fed. R. Evid.




                                                  2
Case 1:20-cr-00143-TSE Document 338 Filed 05/10/21 Page 3 of 6 PageID# 5894




902(11).” The government was required to produce, for each chat, “a certification of a custodian

or other qualified person that complies with a federal statute or rule prescribed by the Supreme

Court.” Fed. R. Evid. 902(11). It did not do so. This Court did not address or excuse the

government’s failure to comply with the requirements of Rule 902(14) in its ruling from the

bench.

         The out-of-circuit cases cited by the government in its opposition to Mr. Sanders’s

motion in limine in fact support excluding the chats and related testimony of non-testifying

persons unless and until a participant in the alleged chat testifies. The Court did not address or

reconcile such cases in its ruling from the bench. In United States v. Lebowitz, 676 F.3d 1000,

1009-10 (11th Cir. 2012), chats between the defendant and the alleged 15-year-old victim were

admissible at trial where the alleged victim testified at trial, had printed out the chats that were

submitted into evidence, testified that the evidence accurately reflected the chat messages that

were sent and received, and the district court credited the alleged victim’s testimony concerning

the accuracy of the printouts of the chats. This kind of ability to testify to the authenticity and

relevance of the chats, based on personal knowledge, is what Fed. R. Evid. 901 demands but is

missing here. Similarly, in United States v. Siddiqui, 235 F.3d 1318, 1323 (11th Cir. 2000), the

government introduced at trial emails allegedly sent by the defendant that the recipients had

already testified to as being from the defendant and that were introduced at prior depositions; this

was permitted because the defendant did not object to the introduction of the emails at trial, the

recipients were unavailable at trial, and the emails were introduced as non-hearsay to show the

relationship between the defendant and the recipients and his custom of communicating with the

recipients by email.




                                                  3
Case 1:20-cr-00143-TSE Document 338 Filed 05/10/21 Page 4 of 6 PageID# 5895




       In United States v. Lanzon, 639 F.3d 1293, 1301 (11th Cir. 2011), and United States v.

Simpson, 152 F.3d 1241, 1244 (10th Cir. 1998), online chats were introduced through testimony

of a law enforcement agent who participated in the chats and testified based on their personal

knowledge of such participation. In Lanzon, the detective who participated in the chat testified

at trial that he had preserved the chat using a standard method he learned from the police

department, compared the actual chat to the copy he made to ensure the text matched and that he

had accurately recorded the chat in its entirety, and that the transcript of the chat he had

preserved accurately reflected the messages that were sent and received. 639 F.3d at 1301. In

Simpson, the law enforcement agent testified that he had participated in a chatroom conversation

called “Kidsexpics” under a particular username, including with a person with the username

“Stavron” who said that his name was “B. Simpson” and who gave a particular street address and

e-mail address. 152 F.3d 12 1244.

       In United States v. Burt, 495 F.3d 733, 735 (7th Cir. 2007), a chat was admitted through

testimony of law enforcement only after the other alleged participant had testified to his and the

defendant’s screennames, that he had personal knowledge of his and the defendant’s

screennames, and that he had the defendant regularly chatted online using those screennames;

only then was the government able to introduce transcripts of such chats through the testimony

of a law enforcement agent.

       While this Court at the May 7, 2021 hearing noted that the 2,150 pages of chats that the

government intends to introduce at trial may contain hearsay, but that the defendant had not

identified any particular statements as being hearsay, Mr. Sanders previously objected to any

statements by an alleged participant about their identity, age, or other information suggestive of

their age as being statements impermissibly offered for their truth. ECF No. 156 at 5-6




                                                  4
Case 1:20-cr-00143-TSE Document 338 Filed 05/10/21 Page 5 of 6 PageID# 5896




(“statements about a person’s identity, age, and other information suggestive of their age (such as

their educational institution and attainment) are assertions offered for their truth. . . It is only the

truth of the statements . . . that account for their probative value.”). The Court did not rule on the

admissibility of such statements in its ruling from the bench.

        Finally, unless and until a participant in the chat testifies at trial, Mr. Sanders is denied

his right to present a defense and confront the government’s evidence against him because there

is no witness he can cross-examine on their participation in the chat, whether they actually sent

or received the messages in the chat, whether they took the messages they received seriously,

and whether they feel they were in fact “employ[ed], use[d], persuade[d], induce[d], entice[d], or

coerce[d]” to engage in sexually explicit conduct and produce visual depictions of that conduct,

or whether that something they had independently and voluntarily decided to do on their own

accord, without being “employ[ed], use[d], persuade[d], induce[d], entice[d], or coerce[d].” 18

U.S.C. § 2251(a). This Court did not address this issue in its ruling from the bench.

        Accordingly, Mr. Sanders submits that for the foregoing reasons, and any other reason

appearing to this court, this Court should exclude all exhibits and related testimony about the

purported online chat conversations an alleged minor victim had with Mr. Sanders if the

government does not call that person as a witness and that person cannot adequately testify to the

authenticity and relevance of the substance of the chats.




                                                    5
Case 1:20-cr-00143-TSE Document 338 Filed 05/10/21 Page 6 of 6 PageID# 5897




                                            Respectfully submitted,


                                                        /s/
                                            Jonathan Jeffress (#42884)
                                            Jade Chong-Smith (admitted pro hac vice)
                                            KaiserDillon PLLC
                                            1099 Fourteenth St., N.W.; 8th Floor—West
                                            Washington, D.C. 20005
                                            Telephone: (202) 683-6150
                                            Facsimile: (202) 280-1034
                                            Email: jjeffress@kaiserdillon.com
                                            Email: jchong-smith@kaiserdillon.com

                                                       /s/
                                            Nina J. Ginsberg (#19472)
                                            DiMuroGinsberg, P.C.
                                            1101 King Street, Suite 610
                                            Alexandria, VA 22314
                                            Telephone: (703) 684-4333
                                            Facsimile: (703) 548-3181
                                            Email: nginsberg@dimuro.com

                                            Counsel for Defendant Zackary Ellis Sanders


                               CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of May 2021, the foregoing was served electronically

on the counsel of record through the U.S. District Court for the Eastern District of Virginia

Electronic Document Filing System (ECF) and the document is available on the ECF system.

                                            /s/ Nina Ginsberg
                                            Nina Ginsberg




                                                6
